         Case 1:20-cr-00286-WHP Document 33
                                         34 Filed 12/01/20
                                                  12/02/20 Page 1 of 1
                                         U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      December 1, 2020

By ECF                                                                               Application granted.
The Honorable William H. Pauley III
United States District Judge
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, New York 10007
                                                                                         December 2, 2020
   Re:     United States v. Shaquille Williams, 20 CR 286 (WHP)

Dear Judge Pauley,

       The Government writes with the consent of the defendant to request respectfully an
extension of the briefing schedule on the defendant’s pending motions. In particular, the
Government requests an extension of the date by which the response of the Government is due
from December 7, 2020 to December 9, 2020 and a corresponding extension of the date by which
any reply of the defendant is due from December 16, 2020 to December 18, 2020. The
Government now anticipates receiving papers relevant to its response from an expert retained in
connection with the parallel litigation in United States v. Balde, 20 Cr. 281 (KPF) at the start of
next week and seeks the requested extension for this reason.

                                               Respectfully,

                                               AUDREY STRAUSS
                                               Acting United States Attorney


                                         By:
                                               Thomas John Wright
                                               Assistant United States Attorney
                                               (212) 637-2295

cc: Glenn Garber (Counsel for Defendant Shaquille Williams) (by ECF)
